DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	Please enter the preliminary amendment to the specification, filed on 3/05/2021.
Claim Interpretation

3.	 The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Claims 1-15 discloses limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claims limitation use the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning ("unit")) for performing the claimed function.
The examiner finds that claims 1-15 use the term "unit", therefore satisfying the Prong (A) of the 3-

Control unit; eye tracking unit; display unit; generation unit; composition unit. 
Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" ....
Based upon a review of claims 1-15, the examiner finds that the terms "unit" is modified by functional language linked by transition word "that determines"; "that performs"; "performs"; "that measures"; “that generates”; “that combines; therefore satisfying the Prong (B) of the 3-Prong analysis.
Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C)	the term "that" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claims along with the Specification, the Examiner finds that "unit" does have sufficient structure for performing the entire claimed function that is set forth within "unit". Because the "unit" within the claims does contain sufficient structure for performing the entire claimed function (See Figs. 5-6,12-13, paragraphs 0008,0036-0058 of specification), the examiner concludes that the cited "that determines"; "that performs"; "performs"; "that measures"; “that generates”; “that combines; in claims 1-15 above do not meet invocation Prong (C) of the 3-Prong analysis. Therefore, claims 1-15 do not call for a 35. USC 112(b) rejection.
Allowable Subject Matter
5.	Claims 1-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, determining whether or not a condition for generating erroneous fusion on a presented image is satisfied on a basis of a display mode of a plurality of display objects

	Claims 2-15 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see

/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482